Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the Application 17/162,394 filed 01/29/2021.
Claims 1-20 are pending in the Application.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 17-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. With respect to claim 17 should be noted that no support was found in the originally filed Specification for term “attribute identifiers”.
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. With respect to claim 17 should be noted that it is not clear how the term “define properties” relates to the rest of the limitations of claim 17.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 16 s/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Teig et al. (US Patent 7, 080,336).
With respect to claim 16 Teig et al. teaches A method of generating candidate pathways between locations within a physical system (col. 6, ll.35-36, ll.55-56), the method comprising: 
defining, by a computing device, components of a first directed graph based on a first cell-based layout table, the first cell-based layout table defining reference locations within a first bounded area of the physical system, wherein each component of the first directed graph is one of a first node of the first directed graph and a first edge of the first directed graph (using computer system 3600 identify circuit modules 2410, 2415, 2420, 2425/components of net 2405/connection graph on a grid based integrated circuit layout 2400/first cell-based layout table (col. 33, ll.11-13; col. 20, ll.14-16), wherein grid based integrated circuit layout 2400/first cell-based layout table defining sixteen sub-regions/reference locations within bounded integrated circuit layout 2400/bounded  physical system, and wherein each circuit module/each component is one a node and edge in the net 2405/connection graph/first directed graph (col. 20, ll.19-22; Fig. 24)),; 
defining, by the computing device, components of a second directed graph based on a second cell-based layout table, the second cell-based layout table defining reference locations within a second bounded area of the physical system, wherein each component of the second directed graph is one of a second node of the second directed graph and a second edge of the second directed graph (using computer system 3600 and optimization techniques comprising iterations wherein all steps are repeated to identify circuit modules 2410, 2415, 2420, 2425/components of net 2405/connection graph on a grid based modified integrated circuit layout 2400/second cell-based layout table (col. 33, ll.11-13; col. 21, ll.5-20; col. 20, ll.14-16), wherein grid based modified integrated circuit layout 2400/second cell-based layout table defining sixteen sub-regions/reference locations within bounded integrated circuit layout 2400/bounded  physical system, and wherein each circuit module/each component is one a node and edge in the net 2405/connection graph (col. 20, ll.19-22; Fig. 24)),; and 
generating, by the computing device, a pathway model of the physical system based on the first defined components and the second defined components (using computer system 3600 generate plurality of different connections/pathways between sub-regions/reference locations of the defined each circuit module/2410/2415/2420/2425/component for each possible net configuration/connections/pathways (col. 33, ll.11-13; col. 20, ll.34-39, ll.52-54; Figs. 26, 27)).
With respect to claim 17 (as best understood) Teig et al. teaches  A system modeler configured to generate pathways within a physical system (col. 6, ll.35-36, ll.55-56; col. 16, ll.55-59), the system modeler comprising: 
a computing device including first control circuitry and a first memory (computer system 3600 comprising processor 3610/first control circuitry coupled to a system memory 3615/first memory (col. 33, ll.11-14; Fig. 36)), the computing device configured to: 
recall, from the first memory, a first cell-based layout table having cell locations associated with reference locations of the physical system (using computer system 3600 comprising system memory 3615/first memory identify/retrieve/recall a data for a grid based integrated circuit layout 2400/first cell-based layout table comprising sub-region slots 1, 2, 8, 9/cell location of the grid based integrated circuit layout 2400/first cell-based layout table associated with plurality/sixteen sub-regions/reference locations (col. 33, ll.11-14; col. 20, ll.13-15, 17-18; Fig. 24), 
associate components of a directed graph with the cell locations (associating each circuit module/2410/2415/2420/2425/component of a net 2405/connection graph/directed graph with sub-region slots 1, 2, 8, 9/cell location of the grid based integrated circuit layout 2400/first cell-based layout table (col. 20, ll.17-18; Fig. 24)); 
define properties of the components based on attribute identifiers taken from the cells of the first cell-based layout table (defining a position/coordinates/properties for each circuit module/2410/2415/2420/2425/component related to sub-region slots 1, 2, 8, 9/cell location of the grid based integrated circuit layout 2400/first cell-based layout table (col. 33, ll.11-13; col. 20, ll.17-18; Fig. 24)) and 
generate path data regarding a plurality of pathways between the reference locations based on the defined components (generate data related to the plurality of different connections/pathways between sub-regions/reference locations of the defined each circuit module/2410/2415/2420/2425/component for each possible net configuration/connections/pathways (col. 20, ll.34-39, ll.52-54; Figs. 25-27)); 
wherein each component is one of a node of the directed graph and an edge of the directed graph (each circuit module/each component is one of a node in the net 2405/connection graph/directed graph (col. 20, ll.19-22; Fig. 24)).
With respect to claims 18-20 Teig et al. teaches
Claim 18: wherein the computing device is configured to connect the edges between directly adjacent ones of the nodes (col. 20, ll.25-30; Fig. 24).
Claim 19: further comprising: a remote computing device including second control circuitry and a second memory, the remote computing device configured to: receive route information regarding a route; determine an origin node associated with the route and a destination node associated with the route; and generate shortest path information between the origin node and the destination node based on the path data (col. 33, ll.57-62; col. 20, ll.29-31, ll.42-45; col. 22, ll.48-52).
Claim 20: wherein the remote computing device is configured to output, via a user interface of the remote computing device, the shortest path information (col. 22, ll.48-52; col. 33, ll. 52-62).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Teig et al. (US Patent 7, 080,336) in view of Srivastava et al. (US Patent 11,194,793).
With respect to claims 1 Teig et al. teaches A method of generating a pathway model for a physical system (col. 6, ll.35-36, ll.55-56), the method comprising: 
defining, by a computing device, components of a directed graph based on a first cell-based layout table, the first cell-based layout table defining reference locations within a bounded physical system, wherein each component is one of a node of the directed graph and an edge of the directed graph (using computer system 3600 identify circuit modules 2410, 2415, 2420, 2425/components of net 2405/connection graph on a grid based integrated circuit layout 2400/first cell-based layout table (col. 33, ll.11-13; col. 20, ll.14-16), wherein grid based integrated circuit layout 2400/first cell-based layout table defining sixteen sub-regions/reference locations within bounded integrated circuit layout 2400/bounded  physical system, and wherein each circuit module/each component is one a node and edge in the net 2405/connection graph/directed graph (col. 20, ll.19-22; Fig. 24)), and wherein each component is defined by: 
associating, by the computing device, the component with a cell location of the first cell-based layout table (using computer system 3600 associating each circuit module/2410/2415/2420/2425/component with sub-region slots 1, 2, 8, 9/cell location of the grid based integrated circuit layout 2400/first cell-based layout table (col. 33, ll.11-13; col. 20, ll.17-18; Fig. 24)); 
recalling, by the computing device, a first attribute descriptor from the layout table based on the cell location of the first cell-based layout table (using computer system 3600 identify/retrieve/recall a data for each interconnect edge/first attribute descriptor from the integrated circuit layout 2400/first cell-based layout table using the information about each circuit module/2410/2415/2420/2425/component associated with sub-region slots 1, 2, 8, 9/cell location (col. 33, ll.11-13; col. 20, ll.16-18, ll.34-36; Fig. 25)); and 
configuring, by the computing device, the component based on the first attribute descriptor (using computer system 3600 generate pre-tabulating connection/configure for each circuit module/2410/2415/2420/2425/component based on the data for each interconnect edge/first attribute descriptor (col. 33, ll.11-13; col. 20, ll.25-30, ll.55-58; Fig. 25)); and 
generating, by the computing device, a plurality of pathways between the reference locations based on the defined components (using computer system 3600 generate plurality of different connections/pathways between sub-regions/reference locations of the defined each circuit module/2410/2415/2420/2425/component for each possible net configuration/connections/pathways (col. 33, ll.11-13; col. 20, ll.34-39, ll.52-54; Figs. 26, 27)).
While Teig et al. teaches identify/retrieve/recall a data for each interconnect edge/first attribute descriptor from the integrated circuit layout 2400/first cell-based layout table using the information about each circuit module/2410/2415/2420/2425/component associated with sub-region slots 1, 2, 8, 9/cell location (col. 20, ll.16-18, ll.34-36), Teig et al. lacks specifics regarding attribute descriptor from the layout table. However Srivastava et al. teaches (generating and storing and retrieving a descriptor associates with particular logical source table (col. 6, ll.32-37; col. 7, ll.8-10; col. 18, ll.31-32)).
It would have been obvious to one of ordinary skill in the art before effective filing date of the claimed inventions to have used Srivastava et al. to teach specific subject matter Teig et al. does not explicitly teach, because it provides the techniques of automatically generating and storing immutable row identifiers for logical tables defined within data sheets, and of creating dynamically materialized views whose results comprise such row identifiers, may be useful in a variety of scenarios, and a large population of individuals and organizations may be able to develop and deploy mobile and other applications easily and securely, without having to write source code (col. 42, ll.2-6, ll.17-20).
With respect to claims 2-15 Teig et al. teaches:
Claim 2: further comprising: determining, by the computing device, a shortest pathway between a first one of the reference locations and a second one of the reference locations from among the plurality of pathways (col. 11, ll.47-49; col. 22, ll.48-52; Figs. 25-27)).
Claim 3: further comprising: determining, by the computing device, the shortest pathway based on a node count between an origin node associated with the first reference location and a destination node associated with the second reference location (col. 21, ll.6-10; col. 22, ll.26-39).
Claim 4: further comprising: outputting, via a user interface of the computing device, a representation of the shortest pathway (col. 3, ll.52-54).
Claim 5: further comprising: outputting, by a remote computing device, a representation of the shortest pathway (col. 33, ll.57-62).
Claim 6: wherein each component is further defined by: recalling, by the computing device, a second attribute descriptor from the first cell-based layout table based on the cell location of the first cell-based layout table; and configuring, by the computing device, the component based on the second attribute descriptor (col. 21, ll.5-20; col. 20, ll.14-16).
Claim 7: wherein each component is further defined by: associating, by the computing device, the component with a cell location of a second cell-based layout table; recalling, by the computing device, a second attribute descriptor from the second cell-based layout table based on the cell location of the second cell-based layout table; and configuring, by the computing device, the component based on the second attribute descriptor (col. 21, ll.5-20; col. 20, ll.14-16; col. 20, ll.19-22).
Claim 8: wherein configuring, by the computing device, the component based on the first attribute descriptor comprises: configuring the component into a base configuration based on the first attribute descriptor being a null value recalled from an empty cell (col. 20, ll.13-18; col. 14, ll.20-24; col. 32, ll.51-54).
Claim 9: further comprising: defining, by the computing device, a first node forming the component as a travel node capable of being traversed based on the null value (col. 21, ll.6-21; col. 26, ll.18-20).
Claim 10: further comprising: defining, by the computing device, a first node forming the component as an access node incapable of being traversed based on the first attribute descriptor (col. 26, ll.21-22; col. 28, ll.1-4).
Claim 11: further comprising: defining, by the computing device, a directionality of a first edge forming the component (col. 16, ll.22-24; col. 34, ll.40-42).
Claim 12: further comprising: defining, by the computing device, the directionality of the first edge as unidirectional based on the first attribute descriptor (col. 16, ll.26-28; col. 23, ll.42-45).
Claim 13: further comprising: defining, by the computing device, the first edge as an access edge based on the first attribute descriptor (col. 19, ll.29-31; col. 20, ll.32-33). 
Claim 14: further comprising: defining, by the computing device, the first edge as a travel edge based on the first attribute descriptor (col. 20, ll.39-43; Figs. 25-27).
Claim 15: further comprising: applying, by the computing device, a temporal property to the component based on the first attribute descriptor (col. 21, ll.6-41).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Helen Rossoshek whose telephone number is (571)272-1905. The examiner can normally be reached 7:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACK CHIANG can be reached on 5171-272-7483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
HR
09/20/2022
/HELEN ROSSOSHEK/Primary Examiner, Art Unit 2851